     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 1 of 9 Page ID #:664



 1

 2

 3

 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                   No. CR 19-275-ODW-8

13               Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                 FINDINGS PURSUANT TO
14                    v.                         THE CARES ACT
15   TENNY GUON LIM, et al.,

16         MICHAEL ALAN SHEPHERD (#8)

17               Defendant.

18

19         The Court, having read and considered the parties’ stipulation
20   regarding request for an order setting forth factual findings
21   regarding the necessity of proceeding by video teleconference in this
22   case, hereby issues the following factual findings:
23         (1)   On March 13, 2020, the President of the United States
24               issued a proclamation declaring a National Emergency in
25               response to the COVID-19 (Coronavirus Disease) pandemic.
26         (2)   The Governor of the State of California declared a
27               Proclamation of a State of Emergency to exist in California
28               on March 4, 2020.    Health Officers from Los Angeles,
                                             1
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 2 of 9 Page ID #:665



 1               Riverside, Orange, San Bernardino, Santa Barbara, San Luis

 2               Obispo, and Ventura Counties subsequently issued local

 3               emergency orders and proclamations related to public

 4               gatherings.

 5         (3)   To date, several thousand people within the Central

 6               District of California have been confirmed to be infected

 7               with COVID-19 and the number of those infected continues to

 8               rise, causing an emergency pandemic.

 9         (4)   In their continuing guidance, the Centers for Disease

10               Control and Prevention and other public health authorities

11               have suggested the public avoid social gatherings in groups

12               of more than 10 people and practice physical distancing

13               (within about six feet) between individuals to potentially

14               slow the spread of COVID-19.      The virus is thought to

15               spread mainly from person-to-person contact, and no vaccine

16               currently exists.

17         (5)   These social distancing guidelines -- which are essential

18               to combatting the virus -- are generally not compatible

19               with holding in-person court hearings.

20         (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

21               Relief, and Economic Security Act (“CARES Act”), which

22               authorized the Judicial Conference of the United States to

23               provide authority to Chief District Judges to permit

24               certain criminal proceedings to be conducted by video or

25               telephonic conference.

26         (7)   Under § 15002(b) of the CARES Act, “if the Judicial

27               Conference of the United States finds that emergency

28               conditions due to the national emergency declared by the

                                           2
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 3 of 9 Page ID #:666



 1               President under the National Emergencies Act (50 U.S.C.

 2               1601 et seq.) with respect to the Coronavirus Disease 2019

 3               (COVID–19) will materially affect the functioning of either

 4               the Federal courts generally or a particular district court

 5               of the United States, the chief judge of a district

 6               court . . . specifically finds, upon application of the

 7               Attorney General or the designee of the Attorney General,

 8               or on motion of the judge or justice, that felony pleas

 9               under Rule 11 of the Federal Rules of Criminal Procedure

10               and felony sentencings under Rule 32 of the Federal Rules

11               of Criminal Procedure cannot be conducted in person without

12               seriously jeopardizing public health and safety, and the

13               district judge in a particular case finds for specific

14               reasons that the plea or sentencing in that case cannot be

15               further delayed without serious harm to the interests of

16               justice, the plea or sentencing in that case may be

17               conducted by video teleconference, or by telephone

18               conference if video teleconferencing is not reasonably

19               available.”

20         (8)   On March 29, 2020, the Judicial Conference of the United

21               States made the appropriate findings as required under the

22               CARES Act, finding specifically that “emergency conditions

23               due to the national emergency declared by the President

24               under the National Emergencies Act (50 U.S.C. § 1601, et

25               seq.) with respect to the Coronavirus Disease 2019 (COVID-

26               19) have materially affected and will materially affect the

27               functioning of the federal courts generally.”

28

                                           3
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 4 of 9 Page ID #:667



 1         (9)   On March 29, 2020, the Chief Judge of this District also

 2               made the appropriate findings as required under the CARES

 3               Act, finding “that felony pleas under Rule 11 of the

 4               Federal Rules of Criminal Procedure and felony sentencings

 5               under Rule 32 of the Federal Rules of Criminal Procedure

 6               cannot be conducted in person without seriously

 7               jeopardizing public health and safety.        As a result, if

 8               judges in individual cases find, for specific reasons, that

 9               felony pleas or sentencings in those cases cannot be

10               further delayed without serious harm to the interests of

11               justice, judges may, with the consent of the defendant or

12               the juvenile after consultation with counsel, conduct those

13               proceedings by video conference, or by telephonic

14               conference if video conferencing is not reasonably

15               available.”

16         (10) Through this order, I now find that the guilty-plea hearing

17               in this case cannot be further delayed without serious harm

18               to the interests of justice.      My specific reasons are as

19               follows:

20         (11) On March 23, 2020, the Chief Judge of this District

21               activated The Continuity of Operations (“COOP”) Plan for

22               the Central District of California.

23         (12) Under the COOP Plan, all of the Courthouses of the Central

24               District of California are closed to the public except for

25               hearings on criminal duty matters.       Hearings by video and

26               telephonic conference may be held by individual Judges in

27               certain criminal matters, but Judges have no discretion to

28               hold in-person hearings.

                                           4
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 5 of 9 Page ID #:668



 1         (13) The Court has extended the activation of the COOP Plan

 2              through and including June 22, 2020.        C.D. Cal. General

 3              Order 20-08, In Re: Coronavirus Public Emergency, Order

 4              Concerning Phased Reopening of the Court, at 2 (May 28,

 5              2020).    This extension order also sets forth a plan for

 6              reopening, which is to occur in three phases.          Phase 1 is

 7              to begin no earlier than June 1 and contemplates the return

 8              of certain staff to the courthouses to prepare for limited

 9              in-court hearings.      Phase 2 is to begin no earlier than

10              June 22, 2020 and contemplates reopening courthouses for

11              limited in-court hearings.       The last phase (Phase 3)

12              contemplates the resumption of jury trials, but the date of

13              this phase has not been determined.        As a result, no Judge

14              in this District will be able to hold any criminal trials

15              or in-person hearings in criminal or civil cases until June

16              23, 2020 -- at the earliest, when the Court contemplates

17              implementing Phase 2 of the reopening plan.          Even then, in-

18              person hearings are likely to be limited due to the

19              necessity for social distancing and other safety measures.

20              Jury trials are unlikely to resume until even later, when

21              the Court implements the third and final reopening phase.

22         (14) On April 9, 2020, the Judicial Council of the Ninth Circuit

23              declared a judicial emergency in this District pursuant to

24              18 U.S.C. § 3174(d).      The Judicial Council declared this

25              emergency because, among other reasons, the Central

26              District of California is one of the busiest judicial

27              districts in the country.

28

                                           5
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 6 of 9 Page ID #:669



 1         (15) As described in the report accompanying the Judicial

 2              Council’s declaration, this District currently ranks 3rd in

 3              the Ninth Circuit and 12th nationally in weighted filings,

 4              with 692 weighted filings per judgeship for the 12-month

 5              period ending December 31, 2019.        Considering the 10

 6              judicial vacancies, the adjusted weighted filings per judge

 7              is 1,076.    Overall, the total civil and criminal filings in

 8              the District reached 16,890 in 2019.

 9         (16) Prior to the Judicial Council declaring the judicial

10              emergency, the number of criminal cases filed by the U.S.

11              Attorney’s Office had risen substantially over previous

12              totals.    The USAO has represented that the number of AUSAs

13              in the Central District is at an all-time high, and that

14              the USAO will soon have approximately 220 AUSAs to

15              prosecute criminal cases.

16         (17) This District is authorized 27 permanent judgeships, one

17              temporary judgeship, and has 10 vacancies, the oldest of

18              which has remained unfilled since 2014.         All are

19              categorized as judicial emergencies.        There are eight

20              nominees pending, but due to the COVID-19 pandemic the

21              status of confirmation hearing dates remains uncertain.

22              Seven active district judges are eligible to take senior

23              status or retire immediately.

24         (18) Since 2011, this District has requested anywhere from 8 to

25              13 additional judgeships.       The District has not received

26              any additional permanent or temporary judgeships since

27              1990.

28

                                           6
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 7 of 9 Page ID #:670



 1         (19) As the Judicial Conference concluded, the exceptionally

 2              large number of cases pending in this District represents

 3              an emergency.     A vacancy on a district court is generally

 4              considered an “emergency” if the court’s “weighted filings”

 5              exceed 600 per judgeship.       The Central District of

 6              California’s weighted filings, 692 per judgeship (61

 7              percent above the Conference standard), are high enough for

 8              each Judge’s caseload to be deemed an emergency.

 9         (20) In normal times, these extreme caseloads can interfere with

10              the prompt resolution of cases and administration of

11              justice in this District.       In an October 2019 letter to the

12              White House and Congress, the Chief Judge of this District

13              warned that “[a]s alarming as this is, the situation may

14              well worsen.     Many of the active district judges on the

15              Court who are eligible to retire continue to serve, despite

16              the ever growing workload.       If all of them chose to retire,

17              only eleven active judges would remain, putting at grave

18              risk our Court’s ability to serve the millions of people in

19              the Central District.”

20         (21) The ongoing COVID-19 pandemic will only exacerbate these

21              serious problems.     As described in an April 9 Bloomberg

22              article entitled “Short-Benched U.S. Trial Courts Face

23              Post-Pandemic Crisis,” districts with high caseloads and a

24              large number of judicial vacancies -- such as this District

25              -- will be challenged to deal with the huge backlog of

26              trials, hearings, sentencings, and other matters once

27              normal operations resume.       In an email to Bloomberg

28              commenting on this article, the Chief Judge of this

                                           7
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 8 of 9 Page ID #:671



 1              District agreed that the Central District of California

 2              will have a “significant backlog of trials” when normal

 3              operations resume.      She further expressed that the Judicial

 4              Council’s recent declaration was “critical for us, given

 5              that all ten of our district judge vacancies have been

 6              declared judicial emergencies, and that we have an

 7              extremely heavy caseload.”

 8         (22) Given these facts, it is essential that Judges in this

 9              District resolve as many matters as possible via video

10              teleconference and telephonic hearing while the COOP Plan

11              remains in effect.      By holding these hearings now, this

12              District will be in a much better position to work through

13              the backlog of criminal and civil matters once in-person

14              hearings resume.

15         (23) I therefore conclude that the guilty-plea hearing in this

16              case cannot be further delayed without serious harm to the

17              interests of justice.      If the Court were to delay this

18              hearing until it can be held in-person, it would only add

19              to the enormous backlog of criminal and civil matters

20              facing this Court, and every Judge in this District, when

21              normal operations resume.

22         (24) In addition, in this specific case, the guilty-plea hearing

23              in this case cannot be further delayed without serious harm

24              to the interests of justice because defendant is currently

25              detained pending further proceedings.

26         (25) The defendant in this case consents to proceed with his

27              guilty-plea hearing by video teleconference.

28

                                           8
     Case 2:19-cr-00275-ODW Document 161 Filed 06/23/20 Page 9 of 9 Page ID #:672



 1         (26) Based on the findings above, and my authority under

 2              § 15002(b) of the CARES Act, the guilty-plea hearing in

 3              this case will be conducted by video teleconference as soon

 4              as possible.

 5

 6         IT IS SO ORDERED.

 7

 8     June 23, 2020

 9     DATE                                    THE HONORABLE OTIS D. WRIGHT II
                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           9
